     Case 3:17-cv-01112-JLS-NLS Document 97-4 Filed 06/05/19 PageID.2925 Page 1 of 3



 1                            Index of Exhibits to Ridley Declaration
 2        Exhibit                            Description                             Page(s)
 3         No.
            1        A true and correct copy of excerpts from the Deposition of       1-34
 4                   Fred Figueroa
             2       A true and correct copy of excerpts from the Deposition (Vol.    35-73
 5
                     1) of Mr. Jason Ellis
 6           3       A true and correct copy of excerpts from the Deposition (Vol.    74-90
                     2) of Mr. Jason Ellis
 7           4       A true and correct copy excerpts from the Deposition of Susan   91-106
 8                   Huffman (Filed Under Seal)
             5       A true and correct copy of the OMDC Inmate Detainee             107-112
 9                   Employment System Policy (2015), Policy No. 19-100 (Filed
                     Under Seal)
10
             6       A true and correct copy of OMDC’s Inmate Detainee               113-118
11                   Employment System Policy (2017), Policy No. 19-100 (Filed
                     Under Seal)
12
             7       A true and correct copy of San Diego Correctional Facility’s    119-121
13                   (“SDCF”) Inmate/Detainee Employment System (Policy No.
                     19-100) (2011) (Filed Under Seal)
14           8       A true and correct copy of the California City Correctional     122-126
15                   Facility’s (“CCCF”) Inmate/Resident Work Assignment
                     Participation Policy (Policy No. 19-100) (2010) (Filed Under
16                   Seal)
             9       A true and correct copy of SDCF’s Work/Program Guidelines       127-131
17
                     (2008) (Filed Under Seal)
18          10       A true and correct copy of SDCF’s Removal From Work              132
                     Detail Form (Filed Under Seal)
19          11       A true and correct copy of SDCF’s Inmate/Detainee                133
20                   Voluntary Work Program Agreement
            12       A true and correct copy of a pay report for detainee workers    134-143
21                   generated from CoreCivic’s “Offender Management System”
                     (Filed Under Seal)
22
            13       A true and correct copy of a pay report for detainee workers    144-153
23                   generated from CoreCivic’s “Offender Management System”
                     (Filed Under Seal)
24          14       A true and correct copy of a pay report for detainee workers    154-163
25                   generated from CoreCivic’s “Offender Management System”
                     (Filed Under Seal)
26          15       A true and correct copy of a pay report for detainee workers    164-173
27
                     generated from CoreCivic’s “Offender Management System”
                     (Filed Under Seal)
28


                                               -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97-4 Filed 06/05/19 PageID.2926 Page 2 of 3



 1          16       A true and correct copy of a pay report for detainee workers   174-183
 2                   generated from CoreCivic’s “Offender Management System”
                     (Filed Under Seal)
 3          17       A true and correct copy of a pay report for detainee workers   184-193
                     generated from CoreCivic’s “Offender Management System”
 4
                     (Filed Under Seal)
 5          18       A true and correct copy of a pay report for detainee workers   194-203
                     generated from CoreCivic’s “Offender Management System”
 6                   (Filed Under Seal)
 7          19       A true and correct copy of SDCF’S Inmate/Detainee Safety        204
                     Rules
 8          20       A true and correct copy of SDCF’s Hazardous Chemical            205
                     Training
 9
            21       A true and correct copy of SDCF’s Inmate/Detainee Pre-          206
10                   Assignment Training Record (Filed Under Seal)
            22       A true and correct copy of CCCF’s Control of Hazardous         207-216
11                   Chemicals Policy (2006) (Filed Under Seal)
12          23       A true and correct copy of CoreCivic’s Work Program            217-224
                     Guidelines (Policy No. 18-100CC) (2013) and Approved
13                   Work Program Assignments for OMDC (2017) (Filed Under
14
                     Seal)
            24       A true and correct copy of CoreCivic’s Work Program            225-231
15                   Guidelines (Policy No. 18-100CC) (2016) and Approved
                     Work Program Assignments for OMDC (2016) (Filed Under
16
                     Seal)
17          25       Intentionally Omitted
            26       A true and correct copy of OMDC’s Buffer Job Description        232
18                   (Filed Under Seal)
19          27       A true and correct copy of OMDC’s Dining Hall Porter Job        233
                     Description (Filed Under Seal)
20          28       A true and correct copy of OMDC’s Laundry Job Description       234
                     (Filed Under Seal)
21
            29       A true and correct copy of OMDC’s Pod Porter Job                235
22                   Description (Filed Under Seal)
            30       A true and correct copy of OMDC’s Recreation Windows and        236
23                   Doors Job Description (Filed Under Seal)
24          31       A true and correct copy of OMDC’s Shower Porter Job             237
                     Description (Filed Under Seal)
25          32       A true and correct copy of OMDC’s Food Service Operations      238-265
26                   Policy (2017) (Filed Under Seal)
            33       A true and correct copy of OMDC’s “Kitchen Workers”             266
27                   Memorandum Dated July 11, 2016 (Filed Under Seal)
            34       A true and correct copy of OMDC’s “Town Hall – Kitchen         267-268
28
                     Workers” Memorandum Dated October 3, 2016 (Filed Under
                     Seal)
                                               -2-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 97-4 Filed 06/05/19 PageID.2927 Page 3 of 3



 1          35       A true and correct copy of OMDC’s “Kitchen Worker Rules,         269-270
 2                   Numbers, Work Times and Incentives” Memorandum Dated
                     October 19, 2016 (Filed Under Seal)
 3          36       A true and correct copy of SDCF’s Food Service Operations        271-304
                     Policy (2010) (Filed Under Seal)
 4
            37       A true and correct copy of CCCF’s Food Service Operations        305-327
 5                   Policy (2011) (Filed Under Seal)
            38       A true and correct copy of the Contract Between the SDCF         328-409
 6                   and the Office of the Federal Detention Trustee, dated July
 7                   2005 (Filed Under Seal)
            39       A true and correct copy of CCCF’s Contract with the United       410-430
 8                   States Department of Justice, dated September 2010 (Filed
                     Under Seal)
 9
            40       A true and correct copy of CoreCivic’s Response to Plaintiffs’   431-437
10                   Amended Request for Admission
            41       A true and correct copy of excerpts from Plaintiff Sylvester     438-462
11                   Owino’s detainee files (Filed Under Seal)
12          42       A true and correct copy of excerpts from Plaintiff Jonathan      463-473
                     Gomez’s detainee files (Filed Under Seal)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -3-           Case No. 17-CV-01112-JLS-NLS
